Citation Nr: 0113818	
Decision Date: 05/17/01    Archive Date: 05/23/01	

DOCKET NO.  97-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark New 
Jersey


THE ISSUES
	
1.  Entitlement to service connection for a right wrist 
sprain.

2.  Entitlement to service connection for residuals of a 
lumbar strain.

3.  Entitlement to service connection for a disorder 
manifested by bilateral knee and ankle pain.

4.  Entitlement to service connection for residuals of a 
corneal abrasion of the left eye.

5.  Entitlement to service connection for residuals of 
anaphylactic sensitivity to fire ant venom.

6.  Entitlement to a higher initial evaluation for a stress 
fracture of the right leg, currently rated noncompensably 
disabling.

7.  Entitlement to a higher initial evaluation for a 
bilateral hearing loss, currently rated noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
February 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which, in pertinent part, denied the 
veteran's claims for service connection for right wrist 
sprain, lumbar strain, joint pain, bilateral ankle pain, 
residuals of a corneal abrasion of the left eye, and 
residuals of anaphylactic shock.  This determination also 
granted service connection for a stress fracture of the right 
leg and bilateral hearing loss, each separately rated as 
noncompensably disabling.  The grants of service connection 
and the noncompensable evaluations were effective the day 
after service discharge, February 26, 1997.  

At his personal hearing in May 1997 the veteran's claim for 
service connection for "joint pain" was posited as a claim 
for pain in both knees and ankles.  The veteran also made 
contentions that could be construed as a claim for service 
connection for varicose veins.  Where the veteran raises a 
claim that has not yet been adjudicated, the proper course is 
to refer that issue to the RO.  Bruce v. West, 11 Vet. App. 
405 (1998).  This issue is, accordingly, referred to the RO 
for adjudication.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran does not currently have a right wrist 
disability.

3.  Lumbar strain treated in service was acute and transitory 
and resolved without postservice residual disability.

4.  A left eye corneal abrasion demonstrated in service 
resolved without demonstrable postservice residual 
disability.

5.  The veteran's anaphylactic sensitivity to fire ant venom 
treated in service was acute and transitory and resolved 
without postservice residual disability.

6.  The service-connected right leg stress fracture residuals 
are manifested by occasional complaints of pain on overuse; 
however, neither malunion of the tibia or related knee or 
ankle disability or a related functional loss to a 
compensable degree due to pain is demonstrated.

7.  The veteran has level I hearing, bilaterally.



CONCLUSIONS OF LAW

1.  Chronic residuals of right wrist strain were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Chronic residuals of lumbar strain were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2000).

3.  Chronic residuals of a left eye corneal abrasion were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

4.  Residuals of anaphylactic sensitivity to fire ant venom 
were not incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.380 (2000).

5.  The schedular criteria for a compensable initial 
evaluation for stress fracture of the right leg have not been 
met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 5262 (2000).

6.  The schedular criteria for a compensable initial 
evaluation for bilateral hearing loss have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7 and Part 4, 
Diagnostic Code 6100 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance act of 2000, (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).   This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under Title 38 of 
the United States Code. 

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA rating examination in connection with his 
current claims, and as will be discussed below, the record 
contains sufficient information on which to decide the 
claims.  The RO has obtained all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  These served to inform him of the evidence 
necessary to substantiate his claims.  There is no indication 
in the record that there is any additional evidence that has 
not been associated with the claims file.  The Board finds 
the veteran is not prejudiced by appellate review at this 
time without initial RO adjudication after enactment of the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Exclusive of the issue of entitlement to service connection 
for a disorder manifested by bilateral knee and ankle pain, 
which will be addressed in the remand portion of this 
decision, VA has satisfied its duty to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand of the 
remaining issues would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

I.  Service Connection Claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  With chronic disability shown as such in 
service so as to permit a finding of service connection 
subsequent manifestations of the same chronic disease at a 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service medical records reveal that the veteran was seen in 
November 1993, after reportedly falling five feet and landing 
on the right wrist.  On examination he had minimal range of 
motion, no numbness, tingling, crepitus or bruising.  
Swelling was noted.  An X-ray examination revealed no 
fracture.  The impression was right wrist sprain, and the 
veteran was given a half cast with one week of light duty.  
There were no further reports of treatment for a right wrist 
disability in service.  

In June 1994, the veteran presented to a service department 
emergency treatment facility with complaints of blurred 
vision, which he attributed to being hit by a fist in the 
left eye.  Physical examination was positive for left corneal 
abrasion at 6 o'clock.  On followup evaluation the next day 
the veteran's visual acuity was recorded as 20/25 in both 
eyes.  Examination of the eye found the veteran's pupils were 
equally reactive to light and accommodation (PERLA), 
extraocular muscles were intact (EOMI) and conjunctiva was 
normal.  There was moderate injection noted over the bulba of 
the conjunctiva.  There was no discharge noted.  Wood's lamp 
was positive for abrasion.  Corneal abrasion left eye 
resolving well was the diagnostic assessment.

In March 1995 the veteran was seen for complaints of left arm 
urticaria, lightheadedness and headaches after being exposed 
to fire ants.  He was diagnosed as having a severe 
hypersensitivity reaction/allergy to fire ant venom.  When 
initially evaluated the veteran reported that he had 
previously worked as a landscaper and had experienced no 
reaction in the past although he believed he might have had 
previous stings but wasn't sure.  He stated that he did have 
a lot of other stings from yellow jackets, et cetera.  When 
evaluated for sensitivity to fire ants in 1995 the veteran 
was found to be highly sensitive.  He was provided 
epinephrine-penicillin.

In April 1995 the veteran was seen at a service department 
treatment facility for complaints of lower back pain for 
approximately one year which he indicated was of an 
intermittent nature.  Physical examination was essentially 
negative with full range of motion with only slight pain.  
Lower back pain/muscle strain was diagnosed.  In June 1995 
the veteran twisted his back while ironing.  It was noted 
that the veteran had a long history of exacerbation of low 
back pain.  Physical examination on this occasion was also 
essentially negative with straight leg raising test negative 
bilaterally.  Lumbar strain was diagnosed.  On service 
separation examination in May 1995 a clinical evaluation of 
the veteran's eyes, shin and spine was normal.

Post service medical records include reports of VA 
examinations provided the veteran in April 1996, March 1997, 
October 1998 and May 1999.  The relevant information from 
these records as well as testimony proffered by the veteran 
at a personal hearing on appeal in May 1997 will be discussed 
below.

Residuals of Right Wrist Fracture

On the VA examination conducted in April 1996, the examiner 
noted the veteran's complaints that his right wrist locked 
after heavy use.  The veteran could recall no wrist injury.  
On the examination there was no swelling, warmth, tenderness, 
crepitance or effusion.  There was 30 degrees of ulnar and 
radial deviation, and 75 degrees of flexion and extension.  
An X-ray examination was interpreted as revealing a normal 
right wrist.  The diagnoses included normal examination of 
the right wrist.

The post-service records contain no additional findings 
referable to a right wrist disability.

It is not in dispute that the veteran experienced a right 
wrist injury in service.  However, since a single episode of 
treatment for that injury in November 1993, there has been no 
clinical evidence of a right wrist disability.  The only 
medical evidence on the question of whether the veteran has a 
current right wrist disability, shows that he does not have 
such a condition.  The VA examiner considered the veteran's 
complaints referable to the right wrist, but concluded that 
there was no evidence of a current disability.  Given the 
examiner's opinion and the lack of evidence to the contrary, 
the Board concludes that the veteran does not have a current 
right wrist disability.  In the absence of a current right 
wrist disability, service connection cannot be granted.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).


Residuals of a Lumbar Strain

VA examination of the veteran's low back in April 1996 found 
no vertebral body, disc space, SI joint, or paravertebral 
muscle tenderness or spasm.  X-rays of the low back were 
interpreted to be within normal limits.  Subsequent post-
service clinical records are negative for any findings of a 
low back disorder.

The Board notes the veteran's testimony that he has frequent 
back pain which he attributes to lifting equipment associated 
to his work in service as a bulk fuel specialist.  However, 
the postservice medical records show no low back disorder, 
either clinically or radiologically, let alone a back 
disorder related to the veteran's complaints in service.  He 
has apparently required no treatment for a back disability, 
and examinations have revealed no back disability.

The Board finds the clinical findings by medical experts to 
be more probative than the veteran's statements made at a 
hearing in pursuit of his claim for compensation.  The 
clinical records record the veteran's complaints at the time 
of evaluation, but show no complaints referable to the back.  
The medical experts took the reported complaints into account 
in assessing the veteran's condition.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In light of the absence of clinical data showing the veteran 
has a current back disorder, we are constrained to conclude 
that there is an inadequate factual basis in this case for a 
grant of service connection.  Here we note that pain alone 
without a diagnosis of identifiable underlying abnormality or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).



Residuals of a Left Eye Corneal Abrasion

VA eye examination in April 1996 found the veteran's pupils 
to be equally round and reactive to light.  The cornea was 
clear, and the anterior chamber of the eye was clear and 
deep.  The conjunctiva was trace injected.  Examination of 
the lenses was crystal clear.  The macula was clear.  Visual 
acuity was 20/20, bilaterally, corrected.  Myopia was noted.  
Uncorrected refraction error, ametropia of myopia, 
bilaterally was the diagnosis.

At his May 1997 hearing the veteran described one-time 
treatment in service related to being struck in the left eye.  
He said he has current problems seeing and occasional 
blurriness.

In order to grant service connection where a disability 
demonstrated in service is not inherently chronic, the record 
must demonstrate a continuity of symptomatology linking a 
disorder noted in service with a currently demonstrated 
disease or injury residual.  In this case while the objective 
evidence documents treatment of a left corneal abrasion in 
service in May 1994, the remaining service medical records, 
including the veteran's May 1995 medical examination for 
service separation, reveal no further clinical findings 
relative to residuals of a corneal abrasion.  

The post-service medical records, show myopia, but do not 
report any current eye disability.  In this regard, the April 
1996 examination showed that his visual acuity was 
correctable to 20/20, and there was no limitation of visual 
fields.  To establish service connection there must be 
evidence of current disability.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  A current disability does not exist 
for purposes of service connection, unless it is present to a 
compensable level.  Crippen v. Brown, 9 Vet App 412 (1996).  
Visual acuity correctable to 20/20 does not represent a 
compensable level of disability.  38 C.F.R. § 4.84a (2000), 
see also 38 C.F.R. § 4.75 (visual acuity is rated on the 
basis of corrected refraction).  Therefore, the Board 
concludes that there is no current eye disability.  In the 
absence of any residuals of the veteran's left eye corneal 
abrasion on current examination, there exists no disorder to 
service connect.

Residuals of an Anaphylactic Shock

The veteran testified that he was initially exposed to fire 
ants in service.  He said after being bitten on several 
occasions he developed a severe allergic reaction, which 
required immediate treatment. 

On VA examination in April 1996 the veteran made no reference 
to his sensitivity reaction to fire ants in service.  There 
were no referable clinical findings on this examination or on 
any of the subsequent examinations provided to the veteran 
between April 1996 and May 1999.  A history of anaphylaxis to 
fire venom, however, was recorded on VA skin examination in 
March 1997.

Diseases of allergic etiology will not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (2000).  
Service connection must be determined on the evidence as to 
the existence of the allergy prior to enlistment and if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress or as due to the inherent nature of the 
disease.  However, seasonal or other acute allergic 
manifestations subsiding in the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be on the whole evidentiary 
showing.  38 C.F.R. § 3.380.

The evidentiary record shows that the veteran suffered from 
an acute allergic reaction during service upon exposure to 
fire ant venom, which subsided with treatment and the absence 
or removal or the allergen.  It has not been contended or 
shown that he suffers from post service episodes of allergic 
reaction to the allergen at issue. In fact, the veteran 
testified that he was having no current physical disability 
from the allergic reaction in service.  He did testify that 
he had to restrict his activities to avoid contact with fire 
ants, but that he lived in an area where fire ants were not 
endemic.  Consequently the Board finds that the veteran's 
allergic reaction to fire ants in service constituted an 
acute disease which healed without residuals.  38 C.F.R. 
§ 3.380.  As there is no medical evidence of a current 
disability attributable to the veteran's allergic reaction in 
service, service connection for residuals of an anaphylactic 
sensitivity to fire ant venom is not warranted.

II.  Increased Rating Claims

Turning to the veteran's claims for increased ratings for his 
service-connected right leg stress fracture residuals and 
bilateral hearing loss the Board initially observes that in 
evaluating these claims we have taken into consideration the 
most recent medical findings in light of the applicable 
provisions of VA's Schedule for Rating Disabilities (rating 
schedule); 38 C.F.R. Part 4.  We have additionally noted the 
veteran's contentions with regard to the severity of these 
disorders as well as the clinical history of symptoms 
attributable thereto.  Disability evaluations reflect as 
nearly as possible average impairment of earning capacity and 
are based in large part on the impairment, which recent 
evaluations objectively show to be the result of 
service-connected disability.  38 U.S.C.A. § 1155.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned, if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Right Leg Disorder

The service medical records reveal that in August 1992 the 
veteran presented to a service department treatment facility 
with complaints of right shin pain following exercise.  
Physical examination of the right lower extremity was 
significant for point tenderness midshaft medial side of the 
right shin without any radiological abnormality.  Early 
stress fracture of the right leg was diagnosed.  When seen 
approximately 3 days later the veteran's point tenderness had 
resolved and there was no erythema, edema or discoloration.

On VA examination in April 1996 the veteran complained that 
his ankles clicked and felt as if they wanted to lock up.  He 
also complained that his right knee hurt and wanted to give 
out.  He further stated that his right knee became stiff with 
prolonged sitting or standing.  On physical examination of 
the right knee there was no swelling, warmth, tenderness, 
crepitance, or effusion.  There was no joint line tenderness.  
The knee was stable with range of motion from 0 degrees' 
extension to 130 degrees' flexion.  The veteran's left ankle 
had a click but otherwise the right and left ankles were the 
same without any swelling, warmth, tenderness, crepitance or 
effusion.  The veteran had 30 degrees of inversion, eversion, 
flexion and extension.  X-rays of the right knee and right 
ankle were within normal limits.  Normal examination of the 
ankles and right knee was the pertinent diagnosis.

At his hearing in may 1997 the veteran reported experiencing 
a right leg stress fracture while in boot camp.  He said that 
he has no problems with normal ambulation but that with 
prolonged walking he experienced right lower extremity 
discomfort. 

VA examination of the right ankle in October 1998 revealed 15 
degrees of dorsiflexion and 50 degrees of plantar flexion.  
Eversion and inversion were reportedly within normal limits.  
The diagnosis was status post stress fracture of the right 
second metatarsal bone with minimal functional loss.

On his most recent VA examination in May 1999 the veteran 
reported occasional pain in his right lower extremity.  He 
was noted to have a past medical history from shin splints 
diagnosed in service.  Physical examination of the right 
lower extremity found no swelling, increased heat or erythema 
in any of the joints.  A full range of motion was noted in 
all the joints of the ankle, foot and knee.  There was no 
tenderness to palpation over any of the joints of the right 
lower extremity or the shin.  The veteran's gait was fluid 
and without impediment.  Quad and hamstring strength was 5/5.  
Deep tendon reflexes were as follows:  patella 2 plus, and 
ankle 2 plus symmetrical with the left lower extremity.  
Sensation was intact to light touch and also symmetrical with 
the left lower extremity.  X-rays of the pelvis along with a 
frog leg view of the right hip were unremarkable.  The 
pertinent diagnosis was history of shin splint in the past 
with no significant abnormality.

The veteran's right leg disability is rated under Diagnostic 
Code 5262 of the rating schedule.  Diagnostic Code 5262 
provides that impairment of the tibia and fibula manifested 
by malunion, with slight knee or ankle disability warrants a 
10 percent rating.  Malunion with a moderate degree of knee 
or ankle disability warrants a 20 percent rating, and 
malunion with a marked knee or ankle disability warrants a 30 
percent evaluation.  A 40 percent rating may be assigned for 
nonunion of the tibia and fibula when there is loose motion 
requiring a brace.

X-ray examinations have not revealed malunion or nonunion of 
the tibia and fibula.  As malunion of the right leg with 
related knee or ankle disability has not been demonstrated on 
both service and VA examinations, a compensable rating is not 
assignable under the provisions of Diagnostic Code 5262.  In 
addition, the Board notes that examinations of the veteran's 
right knee and right ankle including the veteran's most 
recent examination in May 1999 do not identify any functional 
loss of the right knee or right ankle sufficient as to 
warrant the assignment of a compensable rating under any 
alternative diagnostic code.  See Diagnostic Code 5257, 5260, 
5261, and 5271.

The veteran has at times been reported to have slight 
limitation of motion of the ankle and knee.  See 38 C.F.R. 
4.71, Plate II (2000) (showing normal ranges of motion for 
the knee and ankle).  However, the limitation of motion does 
not meet the criteria for a compensable evaluation under the 
above noted diagnostic codes.  In evaluating disabilities on 
the basis of limitation of motion VA must consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, which provide for the 
evaluation of disability on the basis of functional 
limitation.  The Court has interpreted these regulations as 
requiring that VA obtain examinations in which the examiner 
should determine whether the disability is manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry should not be limited to muscles or nerves, and 
such determinations should, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case the veteran has been reported to have minimal or 
no functional limitation, and his ranges of motion have been 
accomplished without reported pain.  Thus, he does not have 
additional limitation of motion due to functional factors 
that would warrant a compensable evaluation.  The Board notes 
the contentions of the veteran that he experiences right leg 
pain on overuse; however, there is no objective evidence of 
any loss of motion due to pain on use or during flare-ups to 
the extent required for a compensable rating.  38 C.F.R. 
§§ 4.40, 4.45.

Bilateral Hearing Loss

Service medical records include a February 1992 audiogram 
which notes that the veteran reported having experienced 
noise exposure related to heavy equipment and weapons firing.  

On the veteran's initial VA examination in April 1996 the 
veteran reported recent bilateral hearing loss, which he 
attributed to being around machinery and weapons in service.  
On audiometric examination, right ear pure tone thresholds at 
1,000, 2,00, 3,000 and 4,000 Hertz (HZ) frequencies were 15, 
25, 35, and 35 decibels db) respectively for an average of 28 
db.  In the left ear at corresponding frequencies pure tone 
thresholds were 20, 30, 35 and 50 db for an average of 34 db.  
Speech recognition in the right ear was 98 percent correct 
and in the left ear 96 percent correct.  Mild right ear 
sensorineural hearing loss and mild to moderate left ear 
sensorineural hearing loss were diagnosed.  The examiner 
noted that the veteran's discrimination score were excellent, 
bilaterally.

When the veteran testified before a hearing officer at the RO 
in May 1997 he stated that he was finding it more and more 
difficult to understand conversational speech.  He said his 
problem was mainly with listening to soft or deep voices and 
that higher pitch tones were less of a problem.

On his most recent VA audiological examination in September 
1998 the veteran reported essentially no change in hearing 
since his examination of April 1996.  It was noted that he 
was currently wearing binaural hearing aids furnished to him 
by VA in December 1997.  On audiometric examination right ear 
pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
frequencies were 15, 25, 35 and 30 db, respectively, for an 
average in the right ear of 27 db.  In the left ear at 
corresponding frequencies, pure tone thresholds were 20, 25, 
40, and 40 db for a pure tone average in the left ear of 32 
db.  Speech recognition score was 100 percent in the right 
ear and 96 percent in the left ear.  Mild sensorineural 
hearing loss bilaterally was the diagnosis.

At the time the veteran filed his claim for increased rating 
for bilateral hearing loss, evaluations of hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometric 
test in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from defective hearing the rating schedule establishes 11 
acuity levels designated from Level I, for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6100 to 6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above-noted scheduler criteria for rating hearing loss, 
(i.e., those that establish the 11 auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment:  

(a) When the pure tone thresholds of each 
of the 4 specified frequencies (1,000, 
2,000, 3,00, and 4,000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for a hearing impairment from 
either Table VI or Table VI(a), whichever 
results in the higher numeral.  Each ear 
will 
be evaluated separately. 

(b) When the pure tone threshold is 30 
decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from Table VI or Table VI(a) 
whichever results in the higher numeral.  
That numeral will then be evaluated to 
the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.  Where, as here, the applicable regulations 
are changed during the course of an appeal the veteran is 
entitled to resolution of his claim under the criteria that 
are to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Here the RO issued a supplemental statement 
of the case in March 2000, which provided the veteran the 
revised criteria for rating hearing loss.  The RO considered 
the veteran's claim under the newly enacted criteria and 
found that no change in the disability evaluation was 
warranted.  Where the law and regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded the 
version most favorable to the veteran will apply.  Karnas 
supra.  The Board however notes that the revised regulations 
applicable to this case essentially reorganize prefatory 
information, clarify that hearing tests are to be conducted 
without the use of hearing aids, and provide additional 
rating criteria for exceptional hearing impairment, which is 
not shown in this case.

Service connection is in effect for bilateral hearing loss.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiological testing is completed.   See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board has considered the veteran's contentions that his 
hearing loss causes difficulty in listening and perceiving 
what is said to him and essentially more severe than 
currently evaluated.  However, both the April 1996 and 
September 1998 VA audiometric evaluations have produced 
findings that are accurate assessments of the veteran's 
hearing acuity.  Testing in April 1996 showed a right ear 
pure tone threshold of 28 db with 98 percent speech 
recognition ability that corresponds to acuity Level I.  The 
left ear average pure tone threshold in April 1996 was 34 db 
with speech recognition ability of 96 percent, which also 
corresponds to acuity Level I.  On audiometric evaluation in 
September 1998, pure tone threshold average of 27 db in the 
right ear and 32 db in the left ear with speech recognitions 
of 100 percent in the right ear and 96 percent in the left 
ear also corresponds to acuity Level I hearing bilaterally.  
See 38 C.F.R. § 4.85, Table VI (effective prior to and after 
June 10, 1999).  The Board observes that Level I hearing 
bilaterally warrants a noncompensable rating under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85, Table VII (effective prior 
to and after June 10, 1999).  To be assigned a compensable 
schedular rating the average pure tone thresholds and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case.

Fenderson

With respect to the veteran's claims for increased 
evaluations for his service-connected disabilities the Board 
has considered in reaching its decision whether the veteran 
is entitled to staged ratings as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran's 
right leg stress fracture residuals and bilateral hearing 
loss however appear to have been relatively stable since the 
date of the claim and thus staged ratings for these 
disabilities are not indicated.

In reaching this decision the Board has also considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
as to warrant its application.


ORDER

Service connection for residuals of a right wrist strain is 
denied.

Service connection for residuals of a lumbar strain is 
denied.

Service connection for residuals of a corneal abrasion of the 
left eye is denied.

Service connection for residuals of an anaphylactic 
sensitivity to fire ant venom is denied.

A higher initial evaluation for a stress fracture of the 
right leg is denied.

A higher initial evaluation for a bilateral hearing loss is 
denied.

REMAND

The veteran has testified that he has an undiagnosed disorder 
manifested by bilateral knee and ankle pain as well as 
stiffness which is attributable to service.  Because the 
veteran served in the Southwest Theater of Operations during 
the Gulf War he is entitled to further development of the 
claim under the provisions of 38 C.F.R. § 3.317 (2000).  The 
provisions of 38 U.S.C.A. § 1117 (West Supp. 2000) and 
38 C.F.R. § 3.317 permit a grant of service connection for 
disability due to undiagnosed illness for a veteran who 
served in the Gulf War.  One of the signs or symptoms of such 
illness is multiple joint pain.  The RO has not addressed the 
veteran's claim under the theory that his alleged 
disabilities involving his knees and ankle may be the result 
of Persian Gulf service and due to undiagnosed illness as set 
out in 38 C.F.R. § 3.317.

Under 38 C.F.R. § 3.317(a)(1) compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
"provided that such disability was manifested to a degree of 
10 percent or more prior to December 21, 2001 and that it 
cannot, by history, physical examination, and laboratory 
tests be attributed to any known clinical diagnosis.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibited intermittent episodes of 
improvement and worsening over a 6-month period should be 
considered chronic for purposes of adjudication.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, joint 
pain.  38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
nonmedical indicators of illness may include evidence of time 
lost from work, evidence that the veteran has sought 
treatment for his symptoms and "[l]ay statements from 
individuals who established that they are able from personal 
experience to make the observations or statements.  "See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of 6 months.  
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicated procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.

In addition, the VBA all stations letter 98-17 (February 26, 
1998) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  In general, the guidelines require a 
VA examiner to detail all conditions and symptoms that can be 
elicited from the veteran (including which precipitates and 
what relieves them).  The examiner should then identify all 
diagnosed conditions arising from the symptoms, and also 
determine if there are symptoms, abnormal physical findings, 
or abnormal laboratory test results that are not part of a 
known clinical diagnosis.  In that case, further specialist 
examinations are required to address the findings.  The 
guideline also states that symptoms-based diagnosed, such as 
(but not limited to) myalgia and arthralgia are not 
considered as diagnosed conditions for compensation purposes. 

A review of the record reveals that VA examined the veteran 
in connection with his claim for service connection for knee 
and ankle pains in may 1999.  The evidence of record however 
reveals that this examination did not comport with the 
requirements of the mandatory guidelines for Gulf War 
disability examinations.

Accordingly, this examination is inadequate, and the veteran 
should undergo further examination.

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should ask the veteran the 
names and addresses of any health care 
providers who have treated him for his 
complaints of knee and ankle pains since 
service that are not already of record, 
then obtain copies of complete clinical 
records of all such treatment.  The RO 
should then schedule the veteran for a VA 
medical examination by an appropriate 
specialist to identify all signs and 
symptomatology of bilateral knee and 
ankle pain that the veteran may 
experience on a chronic basis as a result 
of service in the Persian Gulf.  A 
complete history, which includes the 
initial onset, frequency, duration and 
severity of all complaints of bilateral 
ankle and knee symptoms/disability, 
should be elicited from the veteran.  All 
indicated tests should be performed.  The 
examiner should expressly state which 
symptoms and abnormal findings, if any 
can be attributed to a known clinical 
diagnosis and which cannot be attributed 
to a known clinical diagnosis.  For those 
symptoms and conditions, which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiner should express an 
opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as "chronic" 
(i.e. having existed for 6 months or more 
or to have resulted in intermittent 
episodes of improvement or worsening over 
a 6-month period.  The examiner must set 
forth the rationale underlying and any 
conclusions drawn or opinions expressed, 
to include, as appropriate citation to 
specific evidence in the record.

2.  The RO should then review this claim.  
If it remains denied the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claims and that his failure, without good cause, to report 
for scheduled examinations could result in the denial of 
those claims.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Error! Not a valid link.


